DETAILED ACTION
Acknowledgements
Claims 1-9 are pending.
Claims 1-3 and 7-9 are withdrawn.
Claims 4-6 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 4-6, in the reply filed on 5/2/2022 is acknowledged.
Claim 1-3 and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 4-6 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recites making a payment from a payor to a payee that involves verifying that a payee ID is on a list of permitted payees and an account balance is sufficient before processing the payment, which is an abstract idea. Specifically, the claims recite “a . . . currency remittance method that causes a second [entity] connected to a first [entity] . . . that stores an account balance table that manages account discrimination information and balance information of . . . currency relevant to an account discriminated by the account discrimination information, and a [ledger] that stores transaction information including first account discrimination information, second account discrimination information, and a sum of . . . currency to be remitted from an account discriminated by the first account discrimination information to an account discriminated by the second account discrimination information, the second [entity] . . . that stores a remittable account table that manages remittable account discrimination information, to execute:” “a first step of acquiring account discrimination information of a user,” “a second step of acquiring remittee account discrimination information and a sum of remittance of . . . currency inputted [by] the user,” “a third step of transmitting . . . a command of executing a transaction in which the account discrimination information of the user is taken as the first account discrimination information, the remittee account discrimination information is taken as the second account discrimination information, and the sum of remittance of . . . currency is taken as a sum of . . . currency to be remitted from an account discriminated by the first account discrimination information to an account discriminated by the second account discrimination information,” “wherein the third step is executed in a case where the remittee account discrimination information coincides with the remittable account discrimination information,” and “the command is executed . . . in a case where the sum of remittance of . . . currency is less than or equal to a balance relevant to the balance information discriminated by the first account discrimination information,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process of making a payment from a payor to a payee where the payment is only processed if the payee is on a list of allowed payees for the payor and the account balance is sufficient to fund the payment, which is a commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of virtual currency, a second computer connected to a first computer, a first and second database, a blockchain, and terminal of the user, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “a . . . currency remittance method that causes a second [entity] connected to a first [entity] . . . that stores an account balance table that manages account discrimination information and balance information of . . . currency relevant to an account discriminated by the account discrimination information, and a [ledger] that stores transaction information including first account discrimination information, second account discrimination information, and a sum of . . . currency to be remitted from an account discriminated by the first account discrimination information to an account discriminated by the second account discrimination information, the second [entity] . . . that stores a remittable account table that manages remittable account discrimination information, to execute:” “a first step of acquiring account discrimination information of a user,” “a second step of acquiring remittee account discrimination information and a sum of remittance of . . . currency inputted [by] the user,” “a third step of transmitting . . . a command of executing a transaction in which the account discrimination information of the user is taken as the first account discrimination information, the remittee account discrimination information is taken as the second account discrimination information, and the sum of remittance of . . . currency is taken as a sum of . . . currency to be remitted from an account discriminated by the first account discrimination information to an account discriminated by the second account discrimination information,” “wherein the third step is executed in a case where the remittee account discrimination information coincides with the remittable account discrimination information,” and “the command is executed . . . in a case where the sum of remittance of . . . currency is less than or equal to a balance relevant to the balance information discriminated by the first account discrimination information.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a virtual currency, a second computer connected to a first computer, a first and second database, a blockchain, and terminal of the user to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of making a payment from a payor to a payee that involves verifying that a payee ID is on a list of permitted payees and an account balance is sufficient before processing the payment. As discussed above, taking the claim elements separately, these additional element perform the steps or functions of “a . . . currency remittance method that causes a second [entity] connected to a first [entity] . . . that stores an account balance table that manages account discrimination information and balance information of . . . currency relevant to an account discriminated by the account discrimination information, and a [ledger] that stores transaction information including first account discrimination information, second account discrimination information, and a sum of . . . currency to be remitted from an account discriminated by the first account discrimination information to an account discriminated by the second account discrimination information, the second [entity] . . . that stores a remittable account table that manages remittable account discrimination information, to execute:” “a first step of acquiring account discrimination information of a user,” “a second step of acquiring remittee account discrimination information and a sum of remittance of . . . currency inputted [by] the user,” “a third step of transmitting . . . a command of executing a transaction in which the account discrimination information of the user is taken as the first account discrimination information, the remittee account discrimination information is taken as the second account discrimination information, and the sum of remittance of . . . currency is taken as a sum of . . . currency to be remitted from an account discriminated by the first account discrimination information to an account discriminated by the second account discrimination information,” “wherein the third step is executed in a case where the remittee account discrimination information coincides with the remittable account discrimination information,” and “the command is executed . . . in a case where the sum of remittance of . . . currency is less than or equal to a balance relevant to the balance information discriminated by the first account discrimination information.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of making a payment from a payor to a payee that involves verifying that a payee ID is on a list of permitted payees and an account balance is sufficient before processing the payment. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 5-6 further describe the abstract idea of making a payment from a payor to a payee that involves verifying that a payee ID is on a list of permitted payees and an account balance is sufficient before processing the payment because claim 5 describes further restricting the payment according to use information as another condition, and claim 6 further describes restricting the payment based on context information of the user terminal as another condition. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a second computer connected to a first computer including a first DB . . ., and a blockchain . . . .” It is unclear whether it is the second computer or the first computer that includes the first DB. Further, it is unclear whether either the first computer or the second computer include the blockchain, or whether the claim is merely describing the second computer as being connected to the blockchain, where the blockchain is a separate entity from the first and second computers.
Claims 5-6 are also rejected as each depends on claim 4.
Claim 5 recites the limitation "each piece of use information" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is also rejected as it depends on claim 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsrud, et al. (US 2017/0243209) (“Johnsrud”) in view of Martino, et al. (US 2019/0050855) (“Martino”).
Regarding claim 4, Johnsrud discloses a virtual currency remittance method that causes a second computer connected to a first computer, and a blockchain that stores transaction information including first account discrimination information, second account discrimination information, and a sum of virtual currency to be remitted from an account discriminated by the first account discrimination information to an account discriminated by the second account discrimination information, the second computer including a second DB that stores a remittable account table that manages remittable account discrimination information (Johnsrud ¶¶ 3-4, 30, 34-35, 43, 47-48, 50, 58-59, 64, 79), to execute:
a first step of acquiring account discrimination information of a user (Johnsrud ¶¶ 7, 70-71);
a second step of acquiring remittee account discrimination information and a sum of remittance of virtual currency inputted on a terminal of the user (Johnsrud ¶¶ 7, 70-71);
a third step of transmitting, to the first computer, a command of executing a transaction in which the account discrimination information of the user is taken as the first account discrimination information, the remittee account discrimination information is taken as the second account discrimination information, and the sum of remittance of virtual currency is taken as a sum of virtual currency to be remitted from an account discriminated by the first account discrimination information to an account discriminated by the second account discrimination information (Johnsrud ¶¶ 73-75), wherein 
the third step is executed in a case where the remittee account discrimination information coincides with the remittable account discrimination information (Johnsrud ¶¶ 3-4, 7, 30-31, 70-71, 79), and 
the command is executed by the first computer in a case where the sum of remittance of virtual currency is less than or equal to a balance relevant to the balance information discriminated by the first account discrimination information (Johnsrud ¶¶ 75).
Johnsrud does not specifically disclose that the first computer includes a first DB that stores an account balance table that manages account discrimination information and balance information of virtual currency relevant to an account discriminated by the account discrimination information.
Martino discloses a computer that includes a first DB that stores an account balance table that manages account discrimination information and balance information of virtual currency relevant to an account discriminated by the account discrimination information (Martino ¶¶ 154-155, 158-159).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the present application to modify the method of Johnsrud to include a computer that includes a first DB that stores an account balance table that manages account discrimination information and balance information of virtual currency relevant to an account discriminated by the account discrimination information, as disclosed in Martino, in order to manage and keep track of transfers of funds on a blockchain (Martino ¶¶ 153-159).
Regarding claim 5, Johnsrud discloses that the first DB and the blockchain are managed for each piece of use information, the remittable account table further manages the use information, in the first step, use designation information is further acquired, in the third step, the use designation information is further transmitted to the first computer, the third step is executed in a case where a record in which the use designation information coincides with the use information and furthermore the remittee account discrimination information coincides with the remittable account discrimination information is present in the remittable account table, and the command is executed by the first computer including the DB and the blockchain relevant to the use information coinciding with the use designation information, and is executed by the first computer in a case where the sum of remittance of virtual currency is less than or equal to a balance relevant to the balance information discriminated by the first account discrimination information stored in the state DB (Johnsrud ¶¶ 3-4, 30-31, 70-71, 79).
Regarding claim 6, Johnsrud discloses that the remittable account table further manages condition information, in the second step, context information of the terminal of the user is further acquired, and the third step is executed in a case where the context information further satisfies a condition relevant to the condition information corresponding to the record (Johnsrud ¶¶ 5, 8, 32, 72, 79-87).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holland, et al. (US 2020/0027080) (“Holland”) for disclosing a trading platform that includes an overall balance table that monitors the amount of cryptocurrency held by each party (See, e.g., Holland ¶¶ 2, 36).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685